PER CURIAM
Youth appeals an order finding him to be within the jurisdiction of the juvenile court for committing acts that, if done by an adult, would constitute the offenses of resisting arrest and giving false information to a police officer for a citation. We write only to address youth’s third assignment of error, which challenges the sufficiency of the evidence pertaining to the false information charge. The state concedes that it did not prove that youth knew that the officer was requesting youth to provide identifying information for purposes of issuing him a citation, which is an element of the offense. ORS 162.385(1); State v. Jaha, 118 Or App 496, 501, 848 P2d 622 (1993). On de novo review of the record, we agree and accept the state’s concession.
Reversed as to trial court’s finding of jurisdiction based on an act that, if committed by an adult, would constitute the crime of giving false information to a police officer for ¿ citation and remanded for entry of amended order of commitment; otherwise affirmed.